Citation Nr: 0425097	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-07 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971 and from September 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in No. Little Rock, Arkansas.  The veteran's 
notice of disagreement was received in January 2003 and a 
Statement of the Case (SOC) was issued in February of that 
year.  The veteran perfected his appeal later that same 
month.


FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
rating allowed for his tinnitus under the provisions of 38 
C.F.R. § 4.87, Diagnostic Code 6260.

2.  VA's Office of General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.


CONCLUSION OF LAW

An increased disability rating for tinnitus is not warranted.  
38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002); 38 C.F.R. §§ 19.5, 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the March 2002 rating decision, the veteran was awarded 
service connection for bilateral tinnitus and a 10 percent 
disability rating was assigned.  The veteran, via his 
representative in a May 2003 statement and the August 2004 
informal hearing presentation, argues that he is entitled to 
separate 10 percent disability ratings for each ear.  The 
veteran does not argue that the rating schedule is inadequate 
to evaluate his tinnitus disability picture and that a 
referral under 38 C.F.R. § 3.321(b) would be appropriate.  
Instead, the veteran argues, in essence, that the rating 
schedule already provides for the benefit he seeks under 
38 C.F.R. § 4.25(b).

Under the regulation in effect prior to June 13, 2003, a 10 
percent disability rating was warranted for recurrent 
tinnitus and except for when the tinnitus supports an 
evaluation under one of the following diagnostic codes, a 
separate evaluation for tinnitus could be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 and 
Note (2002).  The veteran, via his representative, 
specifically argues that the diagnostic code in effect prior 
to June 2003 is ambiguous as to whether separate disability 
ratings for tinnitus in each ear is appropriate and, 
therefore, separate ratings should be assigned.  In contrast 
to the veteran's argument, a VA General Counsel opinion 
issued on May 22, 2003, held that Diagnostic Code 6260 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head.  VAOPGCPREC 2-03 
(Separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code).  When considering appeals, the Board is bound by 
applicable statutes, regulations and precedent opinions by 
the General Counsel of VA.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 19.5 (2003).  Accordingly, the Board must 
conclude that the veteran is not entitled to separate 
disability ratings for tinnitus in each ear under the 
regulation in effect prior to June 13, 2003.

Effective June 13, 2003, the diagnostic code for recurrent 
tinnitus added two notes.  Note 2 indicated that only a 
single evaluation for recurrent tinnitus was to be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note 3 indicates that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under this diagnostic code, but evaluated as part 
of any underlying condition causing it.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).  Here, the regulation 
specifically indicates that only a single disability rating 
is appropriate.  Therefore, the Board must conclude that the 
veteran is not entitled to separate disability ratings for 
tinnitus in each ear under the regulation in effect on and 
after to June 13, 2003, or is otherwise entitlement to an 
evaluation greater than 10 percent, the maximum schedular 
evaluation.  

The Board notes that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the provisions of the Veterans Claims Assistance Act 
of 2000 are not applicable.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an increased rating for bilateral tinnitus is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



